DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: a system that generates recommendations of post-capture users to edit digital media content, the system comprising: 
one or more physical computer processors configured by computer readable instructions to: 
obtain contextual parameters of the digital media content, the contextual parameters defining a capture location of the digital media content, a type of capture device that captured the digital media content, or an action, an activity, or an object depicted within the digital media content; 
receive editing parameters selected by a user for an edited version of the digital media content, the editing parameters defining one or more editing attributes for the edited version of the digital media content, wherein the one or more editing attributes include selected moments of the digital media content to include within the edited version of the digital media content, a target audience for the edited version of the digital media content, a sample of targeted edited content for the edited version of the digital media content, a category of the digital media content, or a type of editing software to edit the digital media content; 

identify a set of post-capture users as potential matches for creating the edited version of the digital media content based upon (1) the capture location of the digital media content, the type of capture device that captured the digital media content, or the action, the activity, or the object depicted within the digital media content, (2) the one or more editing attributes for the edited version of the digital media content, and (3) the expertise attributes of the post-capture user profiles; 
effectuate presentation of the set of post-capture users to the user for selection of one of the post-capture users from the set of post-capture users to create the edited version of the digital media content; 
receive a selection of the one of the post-capture users from the set of post-capture users to create the edited version of the digital media content; 
in response to the selection, provide to the selected post-capture user the digital media content and the one or more editing attributes for the edited version of the digital media content; 
receive a first edited version of the digital media content from the selected post-capture user; 
effectuate presentation of the first edited version of the digital media content to the user for the user to approve the first edited version of the digital media content or request additional revisions to first edited version of the digital media content; and 
in response to the user requesting the additional revisions, facilitate communication between the selected post-capture user and the user regarding one or more additional editing attributes.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to generate recommendations to edit media content. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including one or more physical computer processors. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 


Dependent claims 2-10 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-10 do not set forth further additional elements. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-10 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 11-20 are parallel, i.e. recite similar concepts and elements, to claims 1-10, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Reasons for Allowance over the Prior Art
	
The prior art includes Grosz et al., US PG Pub 2014/0096015 A1 (hereafter “Grosz”), cited by applicant, which teaches an online image and text-based projection creation, editing, and order fulfillment service including obtaining contextual parameters of media content, receiving editing parameters, effectuating presentation of the set of post-capture users, receiving a selection of the post-capture users, and facilitating communication.  Grosz does not teach obtaining information associated with individual 
The prior art also includes Sheth et al., US PG Pub 2006/0095366 A1 (hereafter “Sheth”), cited by applicant, which teaches a method for an electronic marketplace for services having a collaborative workspace including obtaining information associated with individual post-capture users and identifying a set of post-capture users as matches based on contextual parameters, editing parameters, and expertise attributes. Sheth does not teach receiving a first edited version of the digital media content from the selected post-capture user or effectuating presentation of the first edited version of the digital media content to the user for the user to approve the first edited version of the digital media content or request additional revisions to first edited version of the digital media content.
Non-patent literature Zigelbaum, Jamie, et al. "The tangible video editor: collaborative video editing with active tokens," teaches collaborative editing including receiving a first edited version of the digital media content but does not teach effectuating presentation of a first edited version for approval or request additional revisions. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625